                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs,

v.                                                                   No: 2:20-cv-2692-MSN-atc

UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States Surgeon
General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee,

       Defendants.


      ORDER GRANTING DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
                          SUPPLEMENT


       Before the Court is Defendants’ Motion to Strike Plaintiffs’ Supplement (“Motion”) (ECF

No. 42) filed October 23, 2020. Plaintiffs filed a response in opposition on October 25, 2020 (ECF

No. 43). For the reasons set forth below, the Motion is GRANTED.
                                        BACKGROUND

       This litigation concerns the “Temporary Halt in Residential Evictions to Prevent the

Further Spread of Covid 19” (“Halt Order”) issued on September 4, 2020 by the United States

Centers for Disease Control and Prevention (“CDC”) in coordination with the concurrence of the

United States Department of Housing and Urban Development (“HUD”) and the United States

Department of Health and Human Services (“HHS”). Generally, the Halt Order imposes a

mortarium on residential evictions of “covered persons” through December 31, 2020. To qualify

for protection under the Halt Order as “covered persons,” tenants must submit a declaration to their

landlord under penalty of perjury affirming that they meet seven criteria, including that they are

unable to pay full rent due to loss of income or extraordinary medical expenses, are using best

efforts to make partial payments, and would experience homelessness or need to move into a

shared residence if evicted. 85 Fed. Reg. at 55,297.

       On September 16, 2020, Plaintiffs filed their Complaint for Declaratory Judgment and

Injunctive Relief (ECF No. 1) seeking a declaratory judgment that the Halt Order violates the

Constitution and for injunctive relief to prevent Defendants from enforcing the Halt Order. On

September 27, 2020, Plaintiffs filed a Motion and Application for Emergency Hearing and

Preliminary Injunction (“Preliminary Injunction Motion”) (ECF No. 12). On October 8, 2020,

Plaintiffs filed an Amended Complaint, which presents additional claims but seeks the same relief

set forth in their original Complaint. (See ECF No. 21.) Relevant to Defendants’ Motion, one of

the new claims set forth in the Amended Complaint was a claim under the Administrative

Procedures Act (“APA”). (See ECF No. 21 at PageID 215–18.) Despite adding a new claim in

their Amended Complaint, Plaintiffs did not move to amend or otherwise withdraw and refile their

Preliminary Injunction Motion.



                                                 2
       On October 13, 2020, Defendants filed a Consent Motion for Leave to File Excess Pages

seeking additional pages to respond to Plaintiffs’ Preliminary Injunction Motion (ECF No. 24).

Attached to Defendants’ motion was their proposed response to the Preliminary Injunction

Motion. 1 (See ECF No. 24-1.) Defendants’ response noted that Defendants were not responding

to claims raised for the first time in the Amended Complaint, specifically referencing Plaintiffs’

new claims under the APA. (ECF No. 24-1 at PageID 268 n. 4.)

       On October 14, 2020, this Court held a scheduling conference to discuss a briefing schedule

and hearing date for the Preliminary Injunction Motion.         Although the Court had initially

contemplated a hearing date of November 6, 2020, because Defendants had filed their proposed

response the day prior to the scheduling conference, the Court was willing to consider an earlier

date for a hearing on the Preliminary Injunction Motion. When the Court asked for Plaintiffs’

counsel’s input on the potential briefing scheduling and hearing date, Mr. Kahane responded that

Plaintiffs could file their reply to Defendants’ response within 48 to 72 hours. Mr. Kahane noted

that both parties had “fully briefed the matter,” and asked the Court to set a hearing date as soon

as possible. After some discussion, the Court set a hearing on Plaintiffs’ Preliminary Injunction

Motion for October 30, 2020. The Court also set a deadline of October 27, 2020 for Plaintiffs to

file their reply in support of the Preliminary Injunction Motion.

       Despite counsel’s representation at the scheduling conference that the parties had “fully

briefed the matter,” on October 16, 2020, Plaintiffs filed what they styled as a “supplement” to

their Preliminary Injunction Motion (“Supplemental Brief”).          (See ECF No. 30.)         The

Supplemental Brief states that it was filed specifically to address arguments related to the new



       1
         The Court orally granted Defendants’ motion at the scheduling conference on October
14, 2020 and directed Defendants to file their response on the docket as a separate entry. (See ECF
Nos. 28 & 34.)
                                                 3
APA claims contained in the Amended Complaint. (See ECF No. 30 at PageID 454.) Defendants’

Motion seeks to strike the Supplemental Brief on the basis that it impermissibly raises new

arguments that were not included in Plaintiffs’ Preliminary Injunction Motion. (See ECF No. 42

at PageID 632–35.)      In the alternative, Defendants seek an opportunity to respond to the

Supplemental Brief along with a continuance of the hearing on the Preliminary Injunction Motion.

                                          DISCUSSION

       Granting or denying a motion to strike is within the sound discretion of the trial court. Seay

v. Tenn. Valley Auth., 339 F.3d 454, 480 (6th Cir. 2003). The Federal Rules of Civil Procedure do

not contemplate motions to strike documents other than pleadings. Fox v. Mich. State Police

Dep’t, 173 F. App’x 372, 375 (6th Cir. 2006); cf. Fed. R. Civ. P. 12(f) (providing that “[a] court

may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter”). “[T]rial courts make use of their inherent power to control their dockets . . .

when determining whether to strike documents or portions of documents [other than pleadings].”

Zep Inc. v. Midwest Motor Supply Co., 726 F. Supp. 2d 818, 822 (S.D. Ohio 2010) (citing Anthony

v. BTR Auto Sealing Sys., Inc., 339 F.3d 506, 516 (6th Cir. 2003)).

       “District courts have broad discretion in interpreting, applying, and determining the

requirements of their own local rules.” Pearce v. Chrysler Grp., L.L.C. Pension Plan, 615 F.

App’x 342, 349–50 (6th Cir. 2015) (citing S.S. v. E. Ky. Univ., 532 F.3d 445, 451 (6th Cir. 2008)).

“The district court does not have to accept every filing submitted by a party.” Ross, Brovins &

Oehmke, P.C. v. Lexis Nexis Grp., a Div. of Reed Elsevier Grp., PLC, 463 F.3d 478, 488 (6th Cir.

2006). A court acts within its discretion when it strikes a filing for, inter alia, untimeliness or a

failure to comply with the local rules. See Ordos City Hawtai Autobody Co., Ltd. v. Dimond

Rigging Co., LLC, 695 F. App’x 864, 870–72 (6th Cir. 2017) (affirming trial court’s striking of



                                                 4
response brief because of failure to comply with local rules); Ross, 463 F.3d at 488–89 (affirming

trial court’s striking of reply brief because party failed to request the necessary leave to file); Jones

v. Northcoast Behavioral Healthcare Sys., 84 F. App’x 597, 598–99 (6th Cir. 2003) (affirming

trial court’s striking of untimely memoranda of law).

        Defendants argue this Court should strike Plaintiffs’ Supplemental Brief because it

impermissibly raises new arguments in reply. The Sixth Circuit has consistently condemned

arguments raised for the first time in reply briefs. See Seay, 339 F.3d at 481 (6th Cir. 2003) (new

arguments in a reply brief vitiate a nonmovant’s ability to respond); United States v. Crozier, 259

F.3d 503, 517 (6th Cir. 2001) (“We generally will not hear issues raised for the first time in a reply

brief.”); Wright v. Holbrook, 794 F.2d 1152, 1157 (6th Cir. 1986) (“Since defendant was deprived

of an opportunity to address the issue by plaintiff’s failure to raise this issue in his original brief,

we will consider the issue waived.”); Cooper v. Shelby Cnty., No. 07–2283–STA–cgc, 2010 WL

3211677, at *3 n. 14 (W.D. Tenn. Aug. 10, 2010) (collecting Sixth Circuit and district court cases

discussing this principle); see also Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir.

2008) (noting that a party waives an issue raised for the first time in a reply brief or motion for

reconsideration).

        Plaintiffs respond by arguing that Defendants’ contention regarding arguments made in a

reply is inapplicable because Plaintiffs’ filing herein was not a reply but a “supplement.” Plaintiffs

argument misses the point. No matter the title used for the Supplemental Brief, Plaintiffs’ filing

was made after Defendants’ response in opposition to the Preliminary Injunction Motion was filed,

which effectively deprives Defendants of an opportunity to respond to Plaintiffs’ “supplemental”

arguments.




                                                   5
       Moreover, and more importantly, this Court views Plaintiffs’ Supplemental Brief as a

thinly veiled attempt to skirt the page limitations imposed on Plaintiffs for their Preliminary

Injunction Motion. This Court generously granted Plaintiffs leave to exceed the page limitation

for their Preliminary Injunction Motion by twice the limit set forth in this District’s Local Rules.

Yet Plaintiffs press the Court to consider further arguments contained in the Supplemental Brief.

This the Court will not abide. If Plaintiffs believed filing the Supplemental Brief was an absolute

necessity, they could have—and should have—sought this Court’s leave to file the Supplemental

Brief. Instead, they bombarded this Court with an unauthorized filing, forcing the Court to

unnecessarily expend already extremely limited judicial resources.

       Accordingly, Defendants’ Motion is GRANTED. To be clear, to the extent Plaintiffs have

set forth an argument in their Preliminary Injunction Motion, this Court will consider it. Or to the

extent it is necessary to construe an argument under the APA, as Defendants did in their response,

this Court will consider such construction. However, this Court will not consider Plaintiffs’

Supplemental Brief, and it is hereby STRICKEN from the record. The hearing on Plaintiffs’

Preliminary Injunction Motion remains set for Friday, October 30, 2020 at 10:00 a.m.

       IT IS SO ORDERED, this 26th day of October 2020.

                                                     s/ Mark S. Norris
                                                     MARK S. NORRIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
